DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/14/2021 has been entered. Claims 1-24 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 06/14/2021, regarding the rejection of the claims under 35 U.S.C.  102 and 35 U.S.C. 103, particularly in view of Weffers-albu (US 2017/0258319), have been fully considered but are not persuasive.
Applicant argues that Weffers-albu at ([0035-0036]) merely describes the behavior of individuals with various refractive errors, but does not disclose or suggest “monitoring the working distance measured to evaluate the user’s success with a near focusing modality” as required by the claims.
Examiner respectfully disagrees. Weffers-albu is not simply describing the behavior associated with refractive errors at ([0035-0036]) as argued. Weffers-albu at ([0035]) explicitly describes “the system further comprises a proximity sensor for measuring a distance between the display and an eye of the subject, wherein the processing unit is configured to assess the eyesight acuity of a subject based on the analysis of the monitored eye movement and the distance between the display and the eye of the subject” which reads directly on monitoring the working distance to evaluate the user’s success with the different types of refractive errors described in ([0036]).
Applicant argues the newly amended limitations are not disclosed or suggested by the cited prior art references because the prior art does not disclose “prescribing of a near focusing modality” as required by the amended limitations.
Examiner respectfully disagrees. The newly amended limitations regarding the “prescribing of a near focus modality” constitute new matter, as discussed further in the rejection under 35 U.S.C. 112 provided below. Since the amended limitations are new matter not properly supported by the specification, the limitations cannot be used to overcome the teachings Weffers-albu. For these reasons the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 17, the newly amended limitations required “the user utilizing a prescribed near focusing modality.” After careful consideration of the instant specification the “prescribed near focusing modality” appears to be new matter. The entirety of the specification is silent on “prescribing” near focusing in any manner. The only prescription discussed appears on page 2, explaining how “conventional intraocular lens implants are generally provided in a prescription.” The specification is also silent on a “near focusing modality” or modes of any sort, and the “near focusing modality” does not appear in the original claims.
Lastly, as claimed, the “user utilizing a prescribed near focusing modality” directly contradicts other limitations of the claims requiring “the user engages in habitual reading behavior,” which is described in the instant specification at pg. 14 as “monitoring the working distance 22 while the user goes about their normal day-to-day digital activities using handheld digital device 10.” Since the claimed “near focusing modality” must be prescribed, it cannot be interpreted as the normal or habitual operation of the device by the user, and therefore directly contradicts the original disclosure. For these reasons, Claims 1 and 17 recite new matter. Claims 2-16 and 18-24 are rejected for the same reasons by virtue of their dependency on Claims 1 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 17, and 19 are rejected under 102(a)(2) as being anticipated by Weffers-albu et al (US 2017/0258319).
Regarding Claim 1, Weffers-albu teaches a computer implemented method ([0023], display, the eye movement sensor, the processing unit and the output unit are integrated in a single portable device, for example, a tablet PC or a mobile smartphone which are equipped with the above-mentioned system components) of assessing reading ability of a user with a near focusing modality ([0024], output unit of the presented system is configured to indicate the results of the assessment of the eyesight acuity), comprising:
prescribing the near focusing modality to the user; presenting a reading stimulus to the user on a display of a handheld digital device while the user is utilizing the near focusing modality ([0021], display which displays graphics and/or text to the subject, while the subject is watching the graphics and/or reads the text displayed on the display, the system monitors the eye movement of the subject in order to determine characteristics of watching at the graphics and/or reading the text, [0034], 
measuring a working distance between the handheld digital device and eyes of the user while the user engages in habitual reading behavior for the stimulus while the user is utilizing the near focusing modality that has been prescribed ([0035], system further comprises a proximity sensor for measuring a distance between the display and an eye of the subject, wherein the processing unit is configured to assess the eyesight acuity of a subject based on the analysis of the monitored eye movement and the distance between the display and the eye of the subject, system may then even better determine how the subject behaves when the size of the graphics and/or the text displayed on the display is varied, or when the colour and/or shortness of the displayed graphics and/or text are changed, [0037], system may observe the signal characteristics of the eye movement signal over a plurality of sessions in order to determine a “normal”, personal reading speed of the subject, from thereon the system may start to monitor both parameters and determine whether these parameters change over time); 
monitoring the working distance measured to evaluate the user's success with a near focusing modality ([0021], system may thus make an assessment with respect to ease of reading and may thereby determine the eyesight ability level of the subject, [0035], distance between the eye of the subject and the display is not only an important parameter as it gives an indication regarding the subjective size feeling of the displayed graphics and/or text, but also as it allows distinguishing between different types of eye sight visibility, Patients having myopia will tend to bring the display closer to their eyes when the displayed graphics and/or text are decreased, Patients having astigmatism, 
saving at least the working distance measured to memory, reporting out the working distance measured on the display or both ([0049], system further comprises a storage unit for storing the result of the assessment of the eyesight acuity each time the eyesight acuity of the subject is assessed by the processing unit, wherein the processing unit is configured to compare each new assessment with former assessments stored in the storage unit in order to derive a trend of the eyesight acuity of the subject over time, [0103-0104], processing unit 16 may assess the eyesight acuity of the subject 20 not only based on the above-mentioned analysis of the eye movement signal 22, but also by taking into account the distance between the display 12 and the eyes of the subject 20, possibility to store the results and parameters of former assessments of the eyesight acuity of the subject 20 in the storage unit 30 enables a comparison of different assessments taken over a longer time period).
Regarding Claim 4,
Regarding Claim 5, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu further teaches making a record of font size of letters on the display of the handheld digital device, brightness of the display or both ([0021], processing unit is also configured to steer the display, such that information regarding size, colour and sharpness of the displayed graphics and/or text are also known parameters on which the assessment of the eyesight acuity of the subject may be based, [0103-0104], processing unit 16 may assess the eyesight acuity of the subject 20 not only based on the above-mentioned analysis of the eye movement signal 22, but also by taking into account the distance between the display 12 and the eyes of the subject 20, possibility to store the results and parameters of former assessments of the eyesight acuity of the subject 20 in the storage unit 30 enables a comparison of different assessments taken over a longer time period).
Regarding Claim 7, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 5 above. Weffers-albu further teaches transmitting the working distance and font size to a health care practitioner ([0024], output unit of the presented system is configured to indicate the results of the assessment of the eyesight acuity, results of the assessment of the eyesight acuity of the subject may be given directly to the subject or directly transferred to a physician by means of the output unit, e.g. via the Internet).
Regarding Claim 17, Weffers-albu teaches a handheld digital device, comprising: a display; a camera; a processor; and a memory; wherein the processor is in operable communication with the display, the camera and the memory and further comprises an image capture engine and an image analysis engine ([0021-0023], display, the eye movement sensor, the processing unit and the output unit are integrated in a single portable device, for example, a tablet PC or a mobile smartphone which are equipped with the above-mentioned system components, [0031], eye movement sensor may comprise camera, [0035], system further comprises proximity sensor, [0049], system further comprises a storage unit); the image capture engine being programmed to execute the following: 

while the user is reading text displayed on the display ([0021], display which displays graphics and/or text to the subject, while the subject is watching the graphics and/or reads the text displayed on the display, the system monitors the eye movement of the subject in order to determine characteristics of watching at the graphics and/or reading the text, [0034], processing unit is configured to control the display to gradually reduce the size of the graphics and/or the text over time while monitoring the eye movement of the subject, the processing unit is able to determine the influence of the size reduction of the graphics and/or the text having onto the reading ability of the subject) while the user engages in habitual reading behavior for the stimulus while the user is utilizing a prescribed near focusing modality ([0037], system may observe the signal characteristics of the eye movement signal over a plurality of sessions in order to determine a “normal”, personal reading speed of the subject, from thereon the system may start to monitor both parameters and determine whether these parameters change over time); and 
the image analysis engine being programmed to execute the following: measuring a working distance between the display and the user's eyes while the user is utilizing the near focusing modality that has been prescribed ([0035], system further comprises a proximity sensor for measuring a distance between the display and an eye of the subject, wherein the processing unit is configured to assess the eyesight acuity of a subject based on the analysis of the monitored eye movement and the distance between the display and the eye of the subject, system may then even better determine how the 
monitoring the working distance measured to evaluate the user's success with the prescribed near focusing modality ([0021], system may thus make an assessment with respect to ease of reading and may thereby determine the eyesight ability level of the subject, [0035], distance between the eye of the subject and the display is not only an important parameter as it gives an indication regarding the subjective size feeling of the displayed graphics and/or text, but also as it allows distinguishing between different types of eye sight visibility, Patients having myopia will tend to bring the display closer to their eyes when the displayed graphics and/or text are decreased, Patients having astigmatism, hypermetropia or presbyopia will on the other hand tend to position the display farther away from their eyes when the displayed graphics and/or text are decreased).
Regarding Claim 19, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 17 above. Weffers-albu further teaches wherein the image analysis engine is further programmed to save additional information to memory selected from a group consisting of time, date, lighting conditions, display brightness, pupil size, whether the user is wearing corrective lenses at the time of recording and a combination of the foregoing ([0049], system further comprises a storage unit for storing the result of the assessment of the eyesight acuity each time the eyesight acuity of the subject is assessed by the processing unit, wherein the processing unit is configured to compare each new assessment with former assessments stored in the storage unit in order to derive a trend of the eyesight acuity of the subject over time, [0095], processing unit 16 is preferably configured to monitor such indicators over time (not only over time during one assessment/test, but also by comparing different test results with each other over longer periods of time, like a plurality of weeks or months), [0103-0104], processing unit 16 may assess the eyesight acuity of the subject 20 not only based on the above-mentioned analysis of the eye movement signal 22, but also by taking into account the distance 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weffers-albu et al (US 2017/0258319), in view of Li (US 2018/0199810).
Regarding Claim 2, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu fails to teach calibrating a processor of the handheld digital device by capturing an image of eye structures, facial structures or both while including an object of known size in the captured image.
In the same field of endeavor, Li teaches calibrating a processor of the handheld digital device by capturing an image of eye structures, facial structures or both while including an object of known size in the captured image ([0019], Fig. 1, a patterned object 106 may be held by the patient 102 adjacent to his/her face during image capture, the patterned object may be held by the patient 106 over his/her 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include calibration of the device by imaging facial structures in comparison to known objects, said imaging including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])
Regarding Claim 3,
Regarding Claim 13, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu fails to teach measuring the working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user.
In the same field of endeavor, Li teaches measuring the working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances, [0035], iPhone X spot projector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include calibration of the device by imaging facial structures in comparison to known objects, said imaging including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See
Regarding Claim 14, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu fails to teach creating a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel.
In the same field of endeavor, Li teaches creating a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel ([0035], projected pattern may be calibrated on a known surface (e.g., a flat surface) at two or more distances away from the device, calibration distances may be chosen to lie within the range of expected working distances to minimize error due to physical factors such as diffraction, camera hardware tolerance, and calibration surface tolerance, proper calibration produces an accurate scaling factor for converting pixels to physical distance as a function of working distance (e.g., eyes-to-camera distance 808), relevant structured light geometry (e.g., for iPhone X spot projector, it is the beam launch angle for each of the 30,000 spots) is also obtained during calibration since both object distance and camera focal length are known, the pattern produced by the structured light over the pixels defining the iris areas are analyzed and referenced against calibration data to estimate working distance, an algorithm would identify the relevant spot locations in the image, match them up to the corresponding calibration reference spot locations, compute the difference to estimate relative shift from a calibration plane 804, and add the result to that of the predefined distance between calibration and camera planes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as See Li [0002, 0036])
Regarding Claim 15, Weffers-albu, as modified by Li teaches all aspects of the claimed invention as disclosed in Claim 14 above. While Weffers-albu teaches measuring a distance between the users eyes or the users bridge of the nose and the handheld digital device ([0035]), the combination, particularly Li, further teaches using the depth map to identify a contour of the user's face representing the users eyes or a bridge of a user's nose ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances).
Regarding Claim 18, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 17 above. Weffers-albu fails to teach wherein the image analysis engine is further programmed to use an apparent size of structures of users face and eyes; and to calculate the working distance between display and the user's eyes from the apparent size.
In the same field of endeavor, Li teaches wherein the image analysis engine is further programmed to use an apparent size of structures of users face and eyes; and to calculate the working 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include calibration of the device by imaging facial structures in comparison to known objects, said imaging including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])
Regarding Claim 20, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 17 above. Weffers-albu fails to teach wherein the image analysis engine is programmed to measure working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user.
In the same field of endeavor, Li teaches wherein the image analysis engine is programmed to measure working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user ([0034], the eyes-to-camera distance is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include calibration of the device by imaging facial structures in comparison to known objects, said imaging including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])
Regarding Claim 21, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 17 above. Weffers-albu fails to teach wherein the image analysis engine is programmed to create a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective 7pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel.
In the same field of endeavor, Li teaches wherein the image analysis engine is programmed to create a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective 7pixel value indicative of a distance from a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include calibration of the device by imaging facial structures in comparison to known objects, said imaging including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See
Regarding Claim 22, Weffers-albu, as modified by Li, teaches all aspects of the claimed invention as disclosed in Claim 21 above. While Weffers-albu teaches measuring a distance between the users eyes or the users bridge of the nose and the handheld digital device ([0035]), the combination, particularly Li, further teaches wherein the image analysis engine is programmed to analyze the depth map to identify a contour representing the users eyes or a bridge of a user’s nose ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances).
Regarding Claim 23, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 17 above. Weffers-albu fails to teach an apparatus for three dimensional mapping of the face that includes an illumination assembly having a coherent light source and a diffuser which are arranged to project an illuminated speckle pattern on the user's face; and wherein the camera comprises an infrared sensor adapted to capture images of the illuminated speckle pattern from a single location and at a known angular position relative to the assembly.
In the same field of endeavor, Li teaches an apparatus for three dimensional mapping of the face that includes an illumination assembly having a coherent light source and a diffuser which are arranged to project an illuminated speckle pattern on the user's face; and wherein the camera comprises an infrared sensor adapted to capture images of the illuminated speckle pattern from a single location and at a known angular position relative to the assembly ([0034-0035])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and See Li [0002, 0036])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weffers-albu et al (US 2017/0258319), in view of Li (US 2018/0199810), and further in view of Hernandez-Castaneda et al (US 2019/0246896).
Regarding Claim 6, Weffers-albu, as modified by Li, teaches all aspects of the claimed invention as disclosed in Claim 3 above. While Weffers-albu, as modified by Li, discloses measuring the working distance while reading material is read ([0035]),  the combination fails to teach wherein the working distance is measured based on the previously measured size of eye structures or facial structures.
In the same field of endeavor, Hernandez-Castaneda teaches wherein the working distance is measured based on the previously measured size of eye structures or facial structures ([0107-0108], the measured distance is computed and preferably from images taken by the electronic device, a reference object with a known real size R in mm (or another length unit) must be included in the images of the individual, reference object can be an object added on purpose or an object pertaining to the individual, this can be the size of the worn/carried glasses (from reference or scan) or the diameter of the lens of a trial frame (with the strong advantage that the large diameter of its elliptic image is independent of its orientation) of the individual, reference object is an element of known size, notably as having been ~know whether glasses are worn, size of glasses must be recorded for use in processing, size of pupil must be known/recorded to use in processing)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, modified by Li, to further include calculation of the working distance with reference to previously determined sizes of facial structures, as taught in Hernandez-Casaneda, in order to enhance the accuracy in measurement of the working distance improving the determination of a value of a visual correction needed for the user of the device. (See Hernandez-Castaneda [0001, 0004])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weffers-albu et al (US 2017/0258319), in view of Wu (US 2016/0045108).
Regarding Claim 8, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu  fails to teach analyzing a captured image of the user to determine if corrective lenses are worn at a time of the measuring of working distance.
In the same field of endeavor, Wu teaches analyzing a captured image of the user to determine if corrective lenses are worn at a time of the determination of working distance ([0110-0111], working condition detector 21 will capture the eye image of the viewer to indicate the possible contact lens problem, working condition detector 21 will have the ability to detect any “hazing” on the contact lenses or white spots on the lenses, which are indicative of dirty or drying of the contact lenses and protein ~able to detect both presence and condition of corrective lenses).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include capture and communication of additional eye and facial features while monitoring the subject, including the presence or absence of corrective lenses or pupil size, as taught in Wu, in order to provide more thorough and complete record of the data captured in each eyesight assessment such that swift and accurate diagnosis of eye problems and vision abnormalities may be performed by health practitioners. (See Wu [0088])
Regarding Claim 9, Weffers-albu, as modified by Wu, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Wu, further teaches recording status as to whether the corrective lenses are worn and transmitting the status as to whether corrective lenses are a worn to a health care practitioner ([0110-0111], working condition detector 21 will capture the eye image of the viewer to indicate the possible contact lens problem, working condition detector 21 will have the ability to detect any “hazing” on the contact lenses or white spots on the lenses, which are indicative of dirty or drying of the contact lenses and protein deposits, working condition detector 21 will capture the lens image of the spectacle to determine if there is any scratch on the lens or peeling of the lens coatings, once the working condition detector 21 detects the abnormal reflections from the spectacle lenses or squinting of the viewer's eyes, the signal generator 22 will generate the advising ~able to detect both presence and condition of corrective lenses, as shown in [0088, 0109, and 0114] all detected information may be logged and sent to doctor for analysis)).
Regarding Claim 10, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. Weffers-albu  fails to teach analyzing a captured image to determine a pupil size; and optionally, transmit information of the pupil size to a health care practitioner.
In the same field of endeavor, Wu teaches analyzing a captured image to determine a pupil size; and optionally, transmit information of the pupil size to a health care practitioner ([0072], working condition detector 21 comprises an image capturer operatively linked to the rest mode enforcement module 4 for detecting a working condition of the viewer including sitting posture of the viewer, blinking rate of the viewer, common iris abnormalities, pupil size of the viewer, red reflexes of retina of the viewer, and orientation of the screen display, as shown in [0088, 0109, and 0114] all detected information may be logged and sent to doctor for analysis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include capture and communication of additional eye and facial features while monitoring the subject, including the presence or absence of corrective lenses or pupil size, as taught in Wu, in order to provide more thorough and complete record of the data captured in each eyesight assessment such that swift and accurate diagnosis of eye problems and vision abnormalities may be performed by health practitioners. (See Wu [0088])

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weffers-albu et al (US 2017/0258319), in view of Krueger (US 2016/0262608).
Regarding Claim 11, Weffers-albu teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Weffers-albu teaches capturing moving images of eye movements that occur in response to stimulus ([0021, 0034]), Weffers-albu fails to teach presenting an optokinetic stimulus of moving bars, stripes or a checkerboard on the display of the handheld digital device.
In the same field of endeavor, Krueger teaches presenting an optokinetic stimulus of moving bars, stripes or a checkerboard on the display of the handheld digital device ([0099], optokinetic nystagmus (OKN) can be tested by moving a strip with parallel stripes in front of the person's eyes and asking the person to watch the stripes go by, [0217], in traditional optokinetic testing, a person's head is motionless while seated inside a moving drum with alternating black and white vertical lines or a hand held drum with alternating black and white vertical lines is placed in front of the person. , this same test can be performed using an AR or VR platform by creating a visual image that includes elements that work just like the vertical lines in the drum, objects can be visualized as moving across the visual field or along another plane of motion, these visual elements can also change in size, color or other dimensions, motion can occur in any direction relative to the person, as the eye movement is being assessed and measured, [0280], miniature video cameras used so image of the eye can be tracked and ocular responses measured).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, to further include moving stimuli such as optokinetic testing among visual tests provided, as taught in Krueger, in order to further enhance the measurement and diagnostics of eye See Krueger [0002, 0006-0007, 0035])
Regarding Claim 12, Weffers-albu, as modified by Krueger, teaches all aspects of the claimed invention as disclosed in Claim 11 above. While Weffers-albu teaches transmitting information to a health care practitioner ([0024]), the combination, particularly Krueger further teaches analyzing the moving images of eye movements in response to the optokinetic stimulus ([0099], optokinetic nystagmus (OKN) can be tested by moving a strip with parallel stripes in front of the person's eyes and asking the person to watch the stripes go by, [0217], in traditional optokinetic testing, a person's head is motionless while seated inside a moving drum with alternating black and white vertical lines or a hand held drum with alternating black and white vertical lines is placed in front of the person. , this same test can be performed using an AR or VR platform by creating a visual image that includes elements that work just like the vertical lines in the drum, objects can be visualized as moving across the visual field or along another plane of motion, these visual elements can also change in size, color or other dimensions, motion can occur in any direction relative to the person, as the eye movement is being assessed and measured, [0280], miniature video cameras used so image of the eye can be tracked and ocular responses measured).

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weffers-albu et al (US 2017/0258319), in view of Li (US 2018/0199810), and further in view of Bower et al (US 2012/0033227).
Regarding Claims 16 and 24, Weffers-albu, as modified by Li, teaches all aspects of the claimed invention as disclosed in Claims 14 and 23 above. The combination fails to teach receiving color image data at a first input port including a first array of color image pixels from a first image sensor; receiving 
In the same field of endeavor, Bower teaches receiving color image data at a first input port including a first array of color image pixels from a first image sensor; receiving depth related image data at a second input port from a second image sensor and processing the depth related image data to generate a depth map ([0017], the image capture portion may be further configured to provide a real-time video image to aid alignment of an OCT beam; capture a photographic reference image of a sample to use as a comparison to an OCT depth-resolved image; enable full color or hyperspectral photography for emphasizing various features of an imaged structure and various depths of the image structure; and/or enable fluorescent image photography for emphasizing various features of the imaged structure and various depths of the image structure, [0018], hyperspectral images provide additional clinical diagnostic value when correlated to depth resolved structural OCT images).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Weffers-albu, modified by Li, to further include the receipt of data from multiple image sources, where the data is varied in both color and depth, and correlating the different images together, as taught in Bower, in order enable full color or hyperspectral photography for emphasizing various features of the imaged structure and various depths of the imaged structures, such hyperspectral images providing additional clinical diagnostic value when correlated. (See Bower [0069])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641